Exhibit 10.4



EXECUTION VERSION

Amendment No. 16

to

License Agreement dated as of November 1, 1994

by and between S&P Dow Jones Indices, LLC ("S&P")

and

Cboe Exchange, Inc. ("CBOE")

(formerly Chicago Board Options Exchange, Incorporated)

as previously amended (the “1994 Agreement”)



and

Amendment No. 3

to

Amended and Restated License Agreement dated as of September 29, 2006

by and between DJI Opco, LLC ("DJI Opco")

and

CBOE

as previously amended (the “2006 Agreement”)



This Amendment No. 16 (this “Amendment”) is made as of April 1, 2020 (the
“Amendment Effective Date”) and, with respect to the 1994 Agreement, is by and
between S&P and CBOE, and, with respect to the 2006 Agreement, is by and between
DJI Opco and CBOE (DJI Opco being a wholly owned subsidiary of S&P, and the
successor by assignment to Dow Jones & Company, Inc., the original party with
CBOE to the 2006 Agreement).  

WHEREAS, the 1994 Agreement as in effect prior to the date of this Amendment
consists of: the License Agreement effective as of November 1, 1994 as
subsequently amended by Amendment No. 1 effective January 15, 1995, Amendment
No. 2 effective April 1, 1998, Amendment No. 3 effective July 28, 2000,
Amendment No. 4 effective October 27, 2000, Amendment No. 5 effective March 1,
2003, Amended and Restated Amendment No. 6 effective February 24, 2009 (which
implemented "Addendum No. 1"), Amended and Restated Amendment No. 7 effective
February 24, 2009, Amendment No. 8 effective January 9, 2005, Amendment No. 10
effective June 19, 2009, Amendment No. 11 effective April 29, 2010, Amendment
No. 12 effective March 8, 2013, Amendment No. 13 effective December 21, 2017,
Amendment No. 14 effective December 20, 2018, and Amendment No. 15 effective
January 15, 2019 (Amendment No. 9 effective April 23, 2007 having been
terminated as of February 24, 2009);

WHEREAS, the 2006 Agreement as in effect prior to the date of this Amendment
consists of: the License Agreement dated as of September 29, 2006 as
subsequently amended by Amendment No. 1 made as of August 22, 2011 and Amendment
No. 2 made as of December 21, 2017;

WHEREAS, S&P desires to grant and CBOE desires to receive a license for CBOE and
its Affiliates to use the S&P 500 ESG Index as modified from time to time (the
“S&P 500 ESG Index”), as the basis for Standardized Option Contracts to be
listed for trading on an Organized Securities Market as described in the 1994
Agreement and as further set forth in this Amendment;

Page 1 of 7

CONFIDENTIAL



--------------------------------------------------------------------------------

WHEREAS, S&P and CBOE desire to grant cross licenses to allow the parties to
create, use, license and commercialize Amendment No. 6 Indexes based on the S&P
500 ESG Index, and for CBOE and its Affiliates to create, issue, sell, list and
trade Products based on such Amendment No. 6 Indexes as described in Addendum
No. 1 to the 1994 Agreement and as further set forth in this Amendment; and

WHEREAS, DJI Opco desires to provide a credit towards the Annual Minimum Payment
due from CBOE to DJI Opco under the 2006 Agreement, for amounts payable by CBOE
to S&P under the 1994 Agreement with respect to the trading of Standardized
Options Contracts based on the S&P 500 ESG Index as set forth in Section 12
below.

NOW THEREFORE, the parties agree as follows:

1.Terms that are used in this Amendment with reference to the 1994 Agreement but
not modified or otherwise redefined herein shall have the respective meanings
set forth in the 1994 Agreement, and terms that are used in this Amendment with
reference to the 2006 Agreement but not modified or otherwise redefined herein
shall have the respective meanings set forth in the 2006 Agreement.
2.The recitals of the 1994 Agreement are hereby amended so that the defined term
“S&P Indexes” includes the S&P 500 ESG Index, and the defined term “S&P Marks”
includes the designation “S&P 500 ESG Index”.  
3.S&P and CBOE agree that Exhibit C to the 1994 Agreement is deleted from the
1994 Agreement in its entirety and replaced with the Exhibit C attached hereto,
in order that the S&P 500 ESG Index be included together with the Select Sector
Indices as S&P Indexes referred to in the 1994 Agreement (the Select Sector
Indices and the S&P 500 ESG Index together may hereinafter be referred to as the
“Exhibit C Indexes”).
4.S&P and CBOE agree that paragraph 1(h) in the 1994 Agreement is hereby amended
to read in its entirety as follows:


(h)“Mini-SPX Contract” shall mean, with respect to the S&P 500 Index, the S&P
500 ESG Index or any of the Select Sector Indices, a Standardized Option
Contract that is based on reduced values of such index that are calculated by
multiplying the values of such index as published by S&P by a decimal value
equal to 0.2 or smaller.

5.S&P and CBOE agree that paragraph 3(h) in the 1994 Agreement is hereby amended
to read in its entirety as follows:


(h)Subject to the terms and conditions of this Agreement, S&P hereby grants to
CBOE a non-transferable, non-assignable, non-sub-licensable, license, with
respect to each of the indexes listed in Exhibit C hereto and such modified or
successor indexes as they exist from time to time (such indices, collectively,
“Exhibit C Indexes”), for CBOE and its Affiliates to use each of the Exhibit C
Indexes as the basis for Standardized Option Contracts to be listed for trading
on an Organized Securities Market in the United States and to use and refer to
the S&P Marks associated with the Exhibit C Indexes in connection with the
trading, marketing and promotion of such Standardized Options Contracts and with
making disclosure about such Standardized Options Contracts as CBOE and its
Affiliates deem necessary or desirable under any applicable laws, rules or
regulations in order to indicate the source of the Exhibit C Indexes. The
foregoing

Page 2 of 7

CONFIDENTIAL



--------------------------------------------------------------------------------

license for use of the Exhibit C Indexes in creating, issuing and listing for
trading Standardized Option Contracts in the United States shall be exclusive
for so long as the license granted to CBOE with respect to the S&P 500 in
paragraphs 3(a) and 3(c) of this Agreement is exclusive in the United States,
shall be subject to all of the terms and conditions of this Agreement (including
Addendums hereto) that apply to use of the S&P 500 Index for Standardized Option
Contracts and related Amendment No. 6 Indexes (including without limitation,
with respect to the license fees payable by one party to the other party),
except that Section 6(d) shall not apply to any Exhibit C Indexes, and Sections
3(m) and 3(n) shall not apply to the S&P 500 ESG Index. For the avoidance of
doubt, Standardized Option Contracts based on the Exhibit C Indexes and Products
based on Amendment No. 6 Indexes based directly or indirectly on the Exhibit C
Indexes shall not be SPX Min/Max Products or VIX Min/Max Products.

6.S&P and CBOE agree that paragraph 3(n) in the 1994 Agreement is hereby amended
to read in its entirety as follows:


(n) Unless it has obtained CBOE's prior written consent, S&P shall not grant any
third party a license to use the S&P 500 Index or the Select Sector Indices in
connection with trading Standardized Option Contracts outside the United States
for so long as the license granted to CBOE with respect to the S&P 500 remains
exclusive in the United States. At the request of CBOE, S&P will grant an
exclusive license for CBOE and/or Affiliates of CBOE to use those S&P Indexes
for which an exclusive worldwide license was in effect immediately preceding
December 21, 2017 and the Select Sector Indices for Standardized Options
Contracts traded on an Organized Securities Market in a territory outside the
United States if there is no applicable local proposed, pending or existing
legislation on the date of grant or known date in the future that, either (i)
would prohibit or treat as unlawful the grant of such a license to CBOE, or (ii)
as a result of the license to CBOE, would require that S&P grant a similar
non-exclusive license to third parties.

7.The first paragraph of Addendum No. 1 to the 1994 Agreement (entitled “Purpose
of Addendum No. 1”) is hereby amended so that the defined term “Underlying S&P
Indexes” includes each of the Exhibit C Indexes.
8.Paragraph 1(o) of Addendum No. 1 to the 1994 Agreement is hereby amended to
read in its entirety as follows:


(o)“S&P Amendment No. 6 Marks” means the S&P trademarks “Standard & Poor’s”,
“S&P”, “S&P 500”, “S&P 100”, “Select Sector”, “S&P 500 ESG” and any other
trademark that the parties hereafter agree in writing shall constitute an S&P
Amendment No. 6 Mark for purposes of this Amendment No. 1.

9.Notwithstanding anything to the contrary in the 1994 Agreement, any
registrations with respect to the mark “S&P 500 ESG Index” shall be sought and
maintained and any enforcement of the “S&P 500 ESG Index” mark shall be enforced
solely within S&P’s discretion.
10.CBOE shall be the “Benchmark Administrator” (as the term is defined under the
IOSCO Principles for Financial Benchmarks (“IOSCO Principles”), and the European
Benchmarks Regulation (“BMR”), as applicable) with respect to all CBOE Amendment
No. 6 Indexes (including those based on the Exhibit C Indexes), and CBOE shall
implement and maintain calculation systems and procedures that comply with the
IOSCO Principles, the

Page 3 of 7

CONFIDENTIAL



--------------------------------------------------------------------------------

BMR and all applicable laws, rules and regulations, with respect to the CBOE
Amendment No. 6 Indexes based on the Exhibit C Indexes.  In connection with its
role as Benchmark Administrator:


a.S&P shall have the right, upon at least thirty (30) days prior written notice,
during CBOE’s normal business hours and at S&P’s expense, to review and inspect
CBOE’s calculation systems and procedures and business records and procedures,
solely to the extent necessary in order to determine whether CBOE is calculating
the Amendment No. 6 Indexes in accordance with the requirements of this Section
10, and applicable law and regulations (such review, an “S&P Calculation
Inspection”).  Such S&P Calculation Inspection will be subject to CBOE’s
reasonable confidentiality, compliance, and site security policies, and staff
availability.  In the event that the S&P Calculation Inspection reveals errors,
deficiencies, or conflicts of interests in CBOE’s calculation systems and
procedures, the parties will cooperate and collaborate to expediently resolve
any such issues.  CBOE agrees to give commercially reasonable consideration and
attention to S&P's request(s) to make specified modifications to its calculation
systems and procedures consistent with industry best practices and applicable
law.

b.CBOE will notify S&P as soon as reasonably practicable of any development that
is likely to have a material impact on CBOE’s ability to effectively carry out
the calculation and distribution with respect to the Amendment No. 6 Indexes in
compliance with applicable law and regulatory requirements. Upon prior written
notice from S&P, CBOE shall use reasonable efforts to cooperate with any request
for information from the relevant competent authority in connection with the
calculation and distribution of the Amendment No. 6 Indexes that are registered
benchmarks under BMR.  

c.In addition, with respect to Amendment No. 6 Indexes that have been registered
under BMR, CBOE shall grant to S&P and the representative(s) of the relevant
competent authority (“Representative(s)”), access (i) to data relating to the
calculation and distribution of the Amendment No. 6 Indexes and (ii) to its
premises insofar as such access is necessary to enable the Representatives to
fulfill their regulatory functions pursuant to BMR. Unless otherwise required
(1) by BMR and/or any other relevant law or regulation and/or (2) by any
relevant competent authority under BMR: (A) S&P shall provide CBOE with (i) at
least thirty (30) days prior written notice of its own request or (ii) prompt
notice of any request received by S&P from a competent authority, for access to
CBOE’s premises; (B) such access shall be granted by CBOE to S&P and to the
relevant competent authority only at reasonable times during the business hours
of the relevant  premises and to a reasonable number of persons representing S&P
and/or Representatives; (C) S&P shall comply with CBOE’s policies on physical
and information security and any other reasonable requests to protect
information security or commercially sensitive information; (D) access will be
granted by CBOE to documents and other data only insofar as it is specifically
relevant to the calculation and distribution of the Amendment No. 6 Indexes and
such data may be redacted to the extent that it contains commercially sensitive
proprietary information; and (E) no copies of CBOE data shall be made or removed
from CBOE’s premises without CBOE’s written consent.

11.S&P and CBOE hereby agree to enter into an amendment to the Derivative Index
License Agreement dated February 24, 2009 between CBOE and S&P Opco, LLC (as
successor in interest to Standard & Poor’s Financial Services LLC) (the “DILA”)
in order to memorialize their agreement that the parties be able to create, use,
license and commercialize Derivative Indexes based on the S&P 500 ESG Index and
Products based on such Derivative Indexes, subject to all of the terms and
conditions that apply to the license granted in the DILA with respect to using
the S&P 500 Index and/or financial interests based on the S&P 500 Index among
the inputs to create Derivative Indexes and Products, including without
limitation, with respect to the fees payable by one party to the

Page 4 of 7

CONFIDENTIAL



--------------------------------------------------------------------------------

other party (as stated in Exhibit D to the DILA).  The aforementioned amendment
shall include the following terms


a.CBOE will be the Benchmark Administrator (as the term is defined under the
IOSCO Principles and BMR, as applicable) with respect to any CBOE Derivative
Index based on the S&P 500 ESG Index, and CBOE will comply with the IOSCO
Principles and applicable laws, rules and regulations with respect to such CBOE
Derivative Indexes.  

b.The parties shall incorporate the terms set forth in Section 10 above with
respect to the CBOE Derivative Indexes based on the S&P 500 ESG Index.

12.DJI Opco acknowledges and agrees that any amounts hereafter payable by CBOE
to S&P for 2020 forward under the 1994 Agreement with respect to the trading of
Standardized Options Contracts on the markets of CBOE and Affiliates of CBOE
based on the S&P 500 ESG Index (including without limitation corresponding
Mini-SPX Contracts), for which fees are payable to S&P, shall be applied toward
the Annual Minimum Payment described in Exhibit B to the 2006 Agreement paid to
DJI Opco for such year. DJI Opco and CBOE agree that the license fees specified
in Exhibit B to the 2006 Agreement (including the Per Contract Fee and Annual
Minimum Payment amounts) and the other provisions of the 2006 Agreement not
expressly modified by this Amendment will continue in effect.
13.Notwithstanding anything to the contrary in the 1994 Agreement or this
Amendment (including, without limitation, the Addenda, Schedules and Exhibits
thereto), CBOE acknowledges and agrees that as of the date of this Amendment,
the license to use the S&P 500 ESG Index for Standardized Options Contracts
granted under the 1994 Agreement shall be limited to the United States. In
addition, notwithstanding anything to the contrary in the 1994 Agreement, as
amended, paragraphs 3(m) and 3(n) of the 1994 Agreement shall not apply to the
S&P 500 ESG Index.
14.Each party acknowledges and agrees that damages would not be an adequate
remedy for any breach of Section 13 of this Amendment and that S&P shall be
entitled to the remedies of injunction, specific performance and other equitable
relief for any threatened or actual breach of those sections.




[signature page follows]

Page 5 of 7

CONFIDENTIAL



--------------------------------------------------------------------------------

The terms and conditions of this Amendment are hereby acknowledged and agreed
to:

S&P DOW JONES INDICES, LLC

CBOE EXCHANGE, INC.



Signature:

/s/ Jamie Farmer

Signature:

/s/ John F. Deters

Name:

Jamie Farmer

Name:

John F. Deters

Title:

Chief Commercial Off.

Title:

EVP, CSO

Date:

5/27/2020

Date:

May 26, 2020



DJI OPCO, LLC



Signature:

/s/ Jamie Farmer

Name:

Jamie Farmer

Title:

Chief Commercial Officer

Date:

5/27/2020



Page 6 of 7

CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT C

Exhibit C Indices



The following Exhibit C Indexes are “S&P Indexes” as referred to in the
Agreement:



Select Sector Indices

Ticker

Financial Select Sector Index

IXM

Energy Select Sector Index

IXE

Technology Select Sector Index

IXT

Health Care Select Sector Index

IXV

Utilities Select Sector Index

IXU

Consumer Staples Select Sector Index

IXR

Industrials Select Sector Index

IXI

Consumer Discretionary Select Sector Index

IXY

Materials Select Sector Index

IXB

Real Estate Select Sector Index

IXRE

Communications Services Select Sector Index

IXC



Other S&P Indexes

Ticker

S&P 500 ESG Index

SPXESUP



Page 7 of 7

CONFIDENTIAL



--------------------------------------------------------------------------------